DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-17, 19-21 are allowed.


The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, filed 04/20/2022 has been fully considered and are persuasive.  The prior art of rejections have been withdrawn.
The prior art of record, Keller et al. (US 11119668), teaches: managing incompressible data in a log-structure array, write the updated data to the same log entries (i.e., same physical location). Such in-place updates of non-compressed data do not result in the generation of invalid log entries that result in fragmentation of log segments and which need to be reclaimed during defragmentation cycles for reuse of the storage space of the log segment (see abstract and [C11L47-62], Keller).
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “prior to rebuilding the first plurality of index objects in the new first tablespace, creating a journal table for recording data modification operations performed on the first tablespace while performing the defragmentation operations on the  first tablespace” and similarity in independent claim 11.
The prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 17 as “prior to prior to copying data from the first table to an interim table, creating a materialized view log based on the first table such that, for a given one of one or more data modification operations serviced while performing the defragmentation operations on the first table, a corresponding entry is created in the materialized view log”.
Thus, independent claims 1, 11 and 17 are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims; thus, they are also patently distinct over the prior art of record for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161